Citation Nr: 9931857	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the claim for entitlement to service connection 
for a psychiatric and/or neurological disorder characterized 
by tremors is well-grounded.

2.  Entitlement to service connection for a psychiatric 
and/or neurological disorder characterized by tremors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1956.  This appeal arises from an April 1997 rating action in 
which the RO denied service connection for a nervous 
condition.  The veteran was afforded a hearing before an RO 
hearing officer in August 1997.  A transcript of the hearing 
is of record. 


FINDING OF FACT

The claim for service connection for a psychiatric and/or 
neurological disorder characterized by tremors is plausible.


CONCLUSION OF LAW

The claim for service connection for a psychiatric and/or 
neurological disorder characterized by tremors is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's entrance examination is negative for any 
findings or diagnoses of a neurological disorder or tremors.  
In a September 1956 treatment record, the veteran was noted 
to have a benign tremor when under pressure. The discharge 
examination was negative for any findings or diagnoses of a 
neurological disorder or tremors.

The veteran was hospitalized by the VA from August 1962 to 
December 1963.  It was noted on physical examination that he 
had an obvious head tremor and tremors of the upper 
extremities.  There was no diagnosis of a neurological 
disorder.  

The veteran was hospitalized by the VA in March 1964 for 
continuing treatment of pulmonary tuberculosis.  It was noted 
on physical examination that the veteran had a coarse tremor 
of the head and upper extremities, of several years duration, 
probably due to Parkinson's.

In July 1978 private otolaryngology treatment record, it was 
noted that the veteran was quite nervous and had a noticeable 
tremor. 

The veteran was afforded a VA neuropsychiatric examination in 
November 1979, the purpose of which was to determine 
entitlement to a permanent and total disability rating for 
pension purposes.  On examination, the veteran was 
cooperative, tense, and tremulous.  He stated that he has had 
trouble with his nerves for about five years, with the 
symptoms becoming worse.  He described shakiness and tension, 
especially when around crowds and when he attempts to sleep 
at night.  The diagnosis was anxiety neurosis.

Three supporting statements were received from two brothers 
of the veteran and an ex-girlfriend in March 1997.  They each 
stated that the veteran appeared to be nervous after 
returning home from service.    

In a January 1997 private otolaryngology treatment record, it 
was noted that the veteran was nervous and had a considerable 
tremor. 

The veteran was afforded a hearing before an RO hearing 
officer in August 1997.  The veteran testified that his 
anxiety and tremors began in service after a live fire 
training exercise.  The veteran's wife testified that the 
veteran did not have tremors prior to service and that 
subsequent to service the veteran had tremors which became 
worse when he was around a crowd of people.  The veteran's 
daughter stated that over he years, she observed the veteran 
to have had tremors.  

Social Security Disability records were submitted by the 
veteran in September 1997 with a waiver of RO review pursuant 
to the provisions of 38 C.F.R. § 20.1304 (c) (1998).  The 
Social Security Administration in 1982 determined that the 
veteran's continued disability was based on diagnoses of mild 
mental retardation and tremors of the head and arms.  The 
supporting disability determination dated in September 
1982 revealed a history of  moderately severe tremors since 
1962 which began in the head and now spread to both hands.  
Neurological examination revealed gross severe tremor which 
had spread to both upper extremities.  There was no 
cogwheeling in either hand, and no other stigmata of 
Parkinson's disease.  The impressions included severe 
essential tremor, involving the head and being transmitted to 
both arms and history of anxiety and nervousness.  In a 
February 1965 disability determination report, probable early 
Parkinsonism was diagnosed.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after service discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service. 38 C.F.R. § 3.303(d) (1998).  Alternatively, a 
claim may be well-grounded if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive 
period, and that the veteran still has such a disorder. 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). 
Such evidence must be medical unless it relates to a disorder 
which may be competently demonstrated by lay observation. 
Savage, 10 Vet. App. at 495. If the disorder is not chronic, 
it may still be service connected if the disorder is observed 
in service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology. Id. at 496-497.

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board of Veterans' Appeals (Board) finds that pursuant to 
Savage, there is evidence of a current psychiatric and/or 
neurological disorder characterized by tremors.  In service, 
the veteran was noted to have a benign tremor when under 
pressure. Several treatment records over the years have 
consistently documented the veteran to have tremors of the 
head and upper extremities.  At times the tremors were 
thought to be neurological, and at other times psychiatric.  
The Board is thus inclined to regard the veteran's claim for 
a psychiatric and/or neurological disorder characterized by 
tremors as well-grounded.


ORDER

The claim for service connection for an acquired psychiatric 
and/or neurological disorder characterized by tremors is 
well-grounded, and to this extent, the appeal is granted.


REMAND

The veteran's tremors of the head and upper extremities have 
been variously diagnosed as a neurological disorder and as a 
psychiatric disorder.  As noted above, there was clinical 
documentation of a tremor in service when the veteran was 
under pressure.  In this regard, the Board finds a VA 
psychiatric and neurological examination is warranted to 
determine the correct diagnosis and etiology of any current 
psychiatric and/or neurological disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
current treatment for the tremors of his 
head and upper extremities.  If so, such 
records should be obtained and associated 
with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA examination by a board 
of two physicians consisting of 
psychiatrist and a neurologist.  The 
purpose of the examination is to 
ascertain the correct diagnosis and 
etiology of a disorder manifested by 
tremors of the head and upper 
extremities.  Both physicians must review 
the claims folder and a copy of this 
remand in connection with the examination 
and state in the examination report that 
the review has been accomplished.  It is 
requested that one examination report be 
issued and signed by both physicians 
after they have made their findings and 
reached their conclusions as a board of 
two.  If a psychiatric and/or 
neurological disorder is currently shown, 
the examining physicians should furnish 
an opinion for the record as to whether 
it is at least as likely as not that any 
currently diagnosed psychiatric and/or 
neurologic disorder developed during 
service or is otherwise related to 
service.

3.  Following completion of the foregoing 
development, the RO should review the 
veteran's claim for service connection 
for a psychiatric and/or neurological 
disorder manifested by tremors.  
Depending on the diagnosis, the RO must 
determine whether the disorder is an 
organic neurological disorder or a 
functional psychiatric disorder and 
determine whether the claim may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.  No action is required of the 
veteran until notified.  The purpose of 
this remand is to procure clarifying 
data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







